Citation Nr: 1317503	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  04-30 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for a left shoulder condition.

3. Entitlement to service connection for body joint pain.

4. Entitlement to an initial disability rating in excess of 10 percent for service-connected facet joint strain.

5. Entitlement to an initial compensable disability rating for service-connected left wrist disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to October 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A hearing was held on February 22, 2010, in St. Petersburg, Florida, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the case for further development in February 2011 and October 2012.  All development has been completed and the case is returned to the Board for appellate review.  Notably, in these remands the Board referred to a service-connected cervical spine disability.  However, upon further review of the record, the Board cannot find a rating decision granting service-connection for this disability.  Since the March 2007 VA examiner related a cervical spine condition to service, the Board finds that the issue of entitlement to service connection for this disorder has been raised by the record and that it must be referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The issues of entitlement to service connection for a cervical spine disorder, a heart disorder, and a psychiatric disorder, to include posttraumatic stress disorder, have been raised by the record, but have not been adjudicated by the  AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay but finds that another remand is warranted to obtain and associate with the claims file outstanding VA treatment records.

The March 2007, September 2011, and December 2012 VA examination reports addressing sleep apnea show that the examiners referred to VA outpatient treatment records from the Gainesville VA Medical Center (VAMC) that have not been associated with the claims file.  Specifically, the examiners referred to a sleep study and related treatment records dated in 2005.  Review of the record shows that treatment records were not obtained from April 2005 through January 2007 and from February 2010 to present.  The duty to assist obligates VA to obtain these records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record"); Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the RO/AMC should attempt to obtain any and all treatment records pertaining to the Veteran's claims remanded herein.

Because the outstanding VA treatment records may address claims on appeal other than sleep apnea, the Board finds that all claims must be remanded until the treatment records have been obtained for review.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must obtain and associate with the claims file all outstanding records of VA treatment dated from April 2005 through January 2007 and from February 2010 to present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file. 

2. Perform any additional development deemed necessary.

3. When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If any benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this remand is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



